Rashad Rasheed appeals from a judgment of a single justice of this court dismissing his complaint, in which he challenged his confinement to the departmental segregation unit (DSU) at the Massachusetts Correctional Institution at Cedar Junction (Cedar Junction).1 He primarily argues that, under G. L. c. 27, § 2, the Commissioner of Correction wrongly designated the deputy superintendent of Cedar Junction as his designee for purposes of referring an inmate to a DSU board. Assuming that this issue is properly before us, there was no error. General Laws c. 27, § 2, solely concerns the designation of a *1018deputy commissioner to act for the commissioner during the latter’s absence or disability; the statute does not address the designation of an officer to perform discrete duties such as the referral of an inmate to a DSU board pursuant to 103 Code Mass. Regs. § 421.07 (1) (1994). Rasheed also suggests that he was confined to the DSU for disciplinary reasons in violation of applicable regulations. See 103 Code Mass. Regs. §§ 421.07 (1), 421.09 (1994). However, evidence in the record supports the determination that Rasheed posed a substantial threat to the safety of others, a substantial threat of damaging or destroying property, or a substantial threat to the operation of a State correctional facility, all proper grounds to confine an inmate to the DSU for administrative, not disciplinary, reasons. 103 Code Mass. Regs. § 421.09. Rasheed has neither substantiated his claim that his placement in the DSU violated the applicable regulations nor demonstrated that there was any error in the single justice’s decision.
The case was submitted on briefs.
Rashad Rasheed, pro se.
Nancy Ankers White, Special Assistant Attorney General, & Julie E. Daniele for the defendant.

Judgment affirmed.


More precisely, Rasheed was confined to a restrictive unit in the East Wing of the Massachusetts Correctional Institution at Cedar Junction. We have held that the unit in question is the equivalent of a departmental segregation unit and that it is subject to the same regulations. Haverty v. Commissioner of Correction, 437 Mass. 737, 753, 762 (2002).